Citation Nr: 1620567	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating for major depressive disorder in excess of 50 percent prior to January 13, 2011, and in excess of 70 percent as of January 13, 2011.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 2006 to May 2010.

This case comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that service connection for major depressive disorder and assigned a 30 percent rating effective May 23, 2010.  A March 2014 rating action increased the initial rating to 50 percent and increased the rating to 70 percent, effective January 13, 2011.

In February 2016, an employee of the Board contacted the Veteran to schedule a hearing in Washington, D.C.  The Veteran indicated that he wanted to withdraw his appeal.  He was told that withdrawals must be in writing and provided a fax number.  To facilitate the Veteran's withdrawal, the Board sent him a letter in March 2016 providing a mailing address to send a written letter indicating that he was withdrawing the appeal.  He was advised that if the Board did not receive a response within 30 days of the letter, the Board would assume that he wanted to continue his appeal.  Having received no response, the Board will proceed with the adjudication of the appeal.  


REMAND

Regrettably, the Board finds that further development is needed prior to issuing a final decision in this case.

In January 2014, a VA examination was requested to ascertain the current severity of major depressive disorder.  The Washington VA Medical Center attempted to schedule an examination in February 2014.  Having received no reply from the Veteran to confirm the scheduled examination, the medical center cancelled the examination.  A March 2014 supplemental statement of the case denied the claim based on the Veteran's failure to report to the VA examination.  In April 2014, the Veteran notified VA that he did not receive notice of the examination.  The Veteran was scheduled for another examination later that month but failed to report to that examination.

While the Veteran has not provided a reason for failing to report to the second VA examination, the Board finds that another attempt should be made to provide him an examination.  The record indicates that his psychiatric disability may have worsened since the last VA examination conducted in January 2011.  He was hospitalized due to a psychiatric disability at the Martinsburg VA Medical Center in March 2015, June 2015, and July 2015, each time for about one week, which may have interfered with his ability to attend an examination.  Also, the VA medical records in the claims file date to December 2010, over five years ago, and thus appear to be incomplete.  Thus, updated VA treatment records should be obtained and a VA examination scheduled to ascertain the current severity of the psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated since December 2010 and associate them with the record.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of major depressive disorder.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's major depressive disorder and describe the symptoms causing those levels of social and occupational impairment.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

